Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1 and 5-18 are pending and the subject of this FINAL Office Action.  
New claim 18 is rejected for the same reasons provided in the previous Office Action because it is a substantial duplicate of claim 15, previously rejected.

Priority
	The claims receive a priority date of 05/18/2011 because the priority document filed on that day (13/300,235) is the first priority document to provide written description support of multiplex sequencing library preparation using 2-round barcoding.  

Claim objection
	Claim 18 is a substantial duplicate of claim 15 because claim 15 recites “The method of claim 14, wherein a Z-score is determined using measurements of the amounts of target loci on the target chromosome and the reference chromosome, and the Z-score is used to determine the ploidy state of the target chromosome.”  Claims 5, 13 and 14 merely point out elements already recited in claims 1 and 15: “wherein the method further comprises determining a ploidy state of a target chromosome of the fetus using the measured amounts of at least two of the target loci”; “wherein one or more of the target loci map to a reference chromosome”; and “wherein the target loci comprise one or more single nucleotide polymorphisms (SNPs).”

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-14 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over CHUU (US 2015/0218631), in view of LO (US 2009/0029377), MAY (US 2014/0227691) and MAY2 (WO 2010/115154).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to multiplex barcode cfDNA for aneuploidy analysis as suggested by CHUU with a reasonable expectation of success.  
As to claim 1, CHUU teaches determining aneuploidy (Abstract, paras. 0088-91) by isolating DNA from the maternal blood sample, wherein the DNA comprises fetal and maternal cell-free DNA (Abstract); performing multiplex PCR on the cell-free DNA to amplify single nucleotide polymorphism (SNP) target loci in one reaction mixture, wherein the multiplex PCR is performed with primers designed to reduce primer dimer formation, and further performing universal PCR to amplify products of the multiplex PCR to obtain a preparation of amplified DNA, wherein a sample barcode and a sequencing-compatible adaptor are incorporated into the amplified DNA during the multiplex PCR or the universal PCR (Fig. 26, Example 4); characterizing the preparation of amplified DNA by performing next-generation sequencing on the amplified DNA of step b (Fig. 26, Example 4).  CHUU teaches multiplexing throughout, and includes a working embodiment using a 7-plex amplification (para. 0100 and Tables 1-3).
As to claims 5-6 and 10-11, CHUU teaches determining a ploidy state of a target chromosome of the fetus using the measured amounts of at least two of the target loci, wherein one or more of the target SNP loci map to chromosomes X, Y, 13, 18, and/or 21 and the method further comprises determining a ploidy state for chromosomes X, Y, 13, 18, and/or 21 using the measured amounts of the target loci (para. 0008, 0087-91).
As to claims 7-8 and 13-14, CHUU teaches using a reference genome and counting reads (paras. 0040-41, 0110-11).
CHUU does not expressly spell out 100-plex or more multiplexing using barcoded templates or obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci.  
	However, CHUU suggests as much, and a skilled artisan would have been familiar with techniques to accomplish this.  For example, CHUU states throughout that thousands of target loci can be amplified using hundreds of primers (paras. 0004, 0009, 0017, 0062, 0065, 0067, 0070).  In fact, the multiplex sequencing library preparation of CHUU Figure 26 was regularly used for multiplexing thousands of targets at a time.  To this end, MAY2 demonstrates the same multi-round multiplex sequencing library preparation technique of CHUU Figure 26 (paras. 0114-0120), then states “In various embodiments, at least 10, at least 20, at least 50, at least 100, at least 200, at least 500, at least 1000, at least 2000, at least 5000 or at least 10000 different target-specific primer pairs bearing the same first nucleotide tag and second nucleotide tag would be combined with the up to 2 or up to 4 outer barcode primers to generate multiple amplification products” (para. 0120).  MAY2 even suggests this can be used for fetal DNA, just like in CHUU (para. 0132).  Even more, MAY (same assignee and common inventors as MAY2) discusses this same sequencing library preparation technique of MAY2 specifically for fetal DNA (Abstract, paras. 0090-0114 (using same “inner” and “outer” primers of MAY2).  Finally, MAY2 demonstrates that avoiding primer-dimers in multiplex amplification was routine (Table 1).  Thus, a skilled artisan would have been motivated, with a reasonable expectation of success, to multiplex 100 or more cfDNA targets for sequencing library preparation utilizing familiar library preparation techniques such as in CHUU, MAY and MAY2.
	As to obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci, this, too, was routine.  In fact, CHUU specifically states “Methods for determining fetal aneuploidy using random sequencing techniques are described, for example, in U.S. Patent Application Publication Nos. 20090029377 [LO] . . . which are herein incorporated by reference in their entireties.” (para. 0090; see also paras. 0089-91).  LO teaches obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci (using fetal fractional amounts based only on SNP allele ratios/frequencies/proportion/imbalance; paras. 0008-09, 0069, 0088, 0094, Fig. 2).  In other words, CHUU expressly points to LO as a known, routine method to determine fetal aneuploidy.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to apply familiar methods of detecting aneuploidy using multiplex sequencing library preparation to the library preparation of CHUU as suggested by CHUU with a reasonable expectation of success. 

Claims 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over CHUU (US 2015/0218631), in view of LO (US 2009/0029377), MAY (US 2014/0227691) and MAY2 (WO 2010/115154), in further view of SPARKS (US 20130288252).
The prior art teaches the elements of claims 1, 5 and 13-14 as explained.  The prior art cited does not explicitly teach z-scores.
However this was familiar in the sequencing art to normalize and determine aneuploidy state (paras. 0289-92).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to apply familiar aneuploidy sequencing data manipulation such as z-score to the aneuploidy data of the cited prior art with a reasonable expectation of success.
Response to Arguments
The Office is not convinced of error by Applicant arguments filed 09/26/2022 because the prior art as a whole demonstrates that using SNPs to determine allele ratios and fetal fraction was very well-known; as was multiplexing hundreds of reactions.  First, Applicants argue that CHUU teaches to avoid SNPs.  However, as explained before
As to obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci, this, too, was routine.  In fact, CHUU specifically states “Methods for determining fetal aneuploidy using random sequencing techniques are described, for example, in U.S. Patent Application Publication Nos. 20090029377 [LO] . . . which are herein incorporated by reference in their entireties.” (para. 0090; see also paras. 0089-91).  LO teaches obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci (using fetal fractional amounts based only on SNP allele ratios/frequencies/proportion/imbalance; paras. 0008-09, 0069, 0088, 0094, Fig. 2).  In other words, CHUU expressly points to LO as a known, routine method to determine fetal aneuploidy.

(Non-Final Office Action, 05/26/2022, pg. 5).  In addition, MAY teaches “Thus, for example, these methods are applicable to identifying the presence of particular polymorphisms (such as SNPs), alleles, or haplotypes, or chromosomal abnormalities, such as amplifications, deletions, or aneuploidy” (para. 0202).  In other words, the prior art as a whole clearly demonstrates that SNP-based cfDNA analyses such as obtaining amounts of the target loci based on SNP allele ratios, without prior knowledge of parental genotypes, and determining the fraction of fetal cell-free DNA in the maternal blood sample using the amounts of the target loci were routine in the art.
	Second, Applicants argue that the prior art fails to teach multiplexing 100 or more target loci in a single reaction.  The Office disagrees.  As previously explained,
CHUU suggests as much, and a skilled artisan would have been familiar with techniques to accomplish this.  For example, CHUU states throughout that thousands of target loci can be amplified using hundreds of primers (paras. 0004, 0009, 0017, 0062, 0065, 0067, 0070).  In fact, the multiplex sequencing library preparation of CHUU Figure 26 was regularly used for multiplexing thousands of targets at a time.  To this end, MAY2 demonstrates the same multi-round multiplex sequencing library preparation technique of CHUU Figure 26 (paras. 0114-0120), then states “In various embodiments, at least 10, at least 20, at least 50, at least 100, at least 200, at least 500, at least 1000, at least 2000, at least 5000 or at least 10000 different target-specific primer pairs bearing the same first nucleotide tag and second nucleotide tag would be combined with the up to 2 or up to 4 outer barcode primers to generate multiple amplification products” (para. 0120).  MAY2 even suggests this can be used for fetal DNA, just like in CHUU (para. 0132).  Even more, MAY (same assignee and common inventors as MAY2) discusses this same sequencing library preparation technique of MAY2 specifically for fetal DNA (Abstract, paras. 0090-0114 (using same “inner” and “outer” primers of MAY2).  Finally, MAY2 demonstrates that avoiding primer-dimers in multiplex amplification was routine (Table 1).  Thus, a skilled artisan would have been motivated, with a reasonable expectation of success, to multiplex 100 or more cfDNA targets for sequencing library preparation utilizing familiar library preparation techniques such as in CHUU, MAY and MAY2.

(Non-Final Office Action, 05/26/2022, pg. 4).  CHUU explicitly states to use hundreds of primer pairs “in amplification reactions, e.g., a PCR technique described above, to selectively enrich sequences” para. 0067).  The “PCR technique described above” is a multiplex reaction (para. 0056, for example).  MAY discusses “highly multiplexed” reactions (see e.g. para. 0109), including “In various embodiments, up to 2, 3, 4, 5, 6, 7, 8, 9, 10, 50, 100, 500, 1000, 5000, 10000 or more amplification reactions are carried out in each individual reaction chamber” (para. 0199; emphasis added).  MAY2 teaches similarly (paras. 0085, 0120, 0210).  Thus, the Office concludes that multiplexing hundreds of amplification in one reaction was routine at the time of the invention.

Prior Art
The following prior art is also pertinent to aneuploidy detection using multiplexed sequencing: US 20130310260; US 20140242588; US 20150167069; US 20150087535; US 20130157870; US 20130237431.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637